Littleton, Judge,
delivered tbe opinion of the court:
Plaintiff contends,that the interest of $4,900.34 paid to and received by him in 1984, under the circumstances set forth in the findings, was exempt from tax under the provisions of section 22 (b) (4) (A) of the Revenue Act of 1934 (48 Stat. 680) as being interest upon an obligation of a. state, territory, or a political subdivision of the State of Michigan. For the reasons set forth in the case of the Williams Land Co. v. United States, decided this date, ante p. 499, we hold that the interest in question was taxable and was properly included in plaintiff’s gross income for 1934. Plaintiff is, therefore, not entitled to recover and the petition is dismissed. It is so ordered.
Whitaker, Judge; Williams, Judge; Greek, Judge; and Whalet, Chief Justice, concur.